DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation "the control" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 10,312,823 B1) in view of Mininger et al. (US 2016/0170381 A1).
Regarding claim 1, Montgomery teaches a wireless digital remote control inverter of AC motor, comprising: 
a casing (110); 
a control circuit module (130) disposed in the casing (110); 
a power input hole (160, 162, fig 2) configured on the casing (110); 
a power switch (132) configured on the casing (110); 
a display apparatus (136) configured on the casing (110); and 
a power hole (140) configured on the casing (110).  However, Montgomery does not teach a rotation rate adjusting element configured on the casing.

    PNG
    media_image1.png
    489
    780
    media_image1.png
    Greyscale

Mininger teaches a controller having a rotation rate adjusting element (112) configured on a casing (102, fig 1) to adjust a brightness of the display (para [0020]).

    PNG
    media_image2.png
    525
    654
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montgomery’s wireless digital remote control inverter with a rotation rate adjusting element configured on the casing as taught by Mininger.  Doing so would adjust a brightness of the display (para [0020]).
Regarding claim 2, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 1, Montgomery further teaches the control circuit module comprises (130): 
A controller (180);
a wireless transmission module (194) connecting to the control (fig 3); 
a battery protection module (420) connecting to both of the power hole (140) and the controller (180); and 
a receiving processing module (196) simultaneously engaging with the power input hole (160, 162), the power switch (132), the controller (180), the wireless transmission module (194), and the battery protection module (420). However, Montgomery does not teach the controller connecting to both of the rotation rate adjusting element and the display apparatus.
Mininger further teaches a controller connected to both of the rotation rate adjusting element (112) and the display apparatus (106) to adjust a brightness of the display (para [0020]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montgomery in view of Mininger’s wireless digital remote control inverter with the controller connecting to both of the rotation rate adjusting element and the display apparatus as further taught by Mininger.  Doing so would adjust a brightness of the display (para [0020]).
Regarding claim 3, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 2, Montgomery further teaches the controller (180) is a microcontroller (fig 3).
Regarding claim 4, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 3, Montgomery further teaches the microcontroller (180) further comprises an operation logic unit (180), a memory unit (182), and an input-output unit (137, col 10 ln 15-35).
Regarding claim 5, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 2, Montgomery further teaches the wireless transmission module (194) is a BluetoothTM device (col 10 ln 40-45).
Regarding claim 6, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 2, Montgomery further teaches the receiving processing module (196) further comprises a low-voltage direct current power source output system and a high-voltage direct current power source output system, the low-voltage direct current power source output system connecting to both of the wireless transmission module and the battery protection module; the high-voltage direct current power source output system connected to the battery protection module (fig 14).
Regarding claim 7, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 6, Montgomery further teaches the power hole further connects to an alternating current motor (col 1 ln 59-67).
Regarding claim 8, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 2, Montgomery further teaches the wireless transmission module (194) wirelessly connects to at least one portable device (700, fig 14).
Regarding claim 9, Montgomery in view of Mininger teaches the claimed invention as set forth in claim 2, Montgomery further teaches the casing (110) further has a control wire hole (138) connecting to the controller (fig 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hargreaves et al. (US 20120212883 A1) teaches a electronics enclosure that includes essentially two parts, a backing plate and a cover, the backing plate constructed of one sheet of metal having a top lip, a flat plate, a bottom step, a right side, and a left side whereby the top lip and bottom step define an air gap between the flat plate and a mounting surface; the cover constructed of one sheet of metal having a mounting tab, a top cover portion that has an angle between 10 degrees to 45 degrees from flat as defined by the ground, a flat front portion, a bottom portion, a bottom attachment tab and a plurality of fold over edges; the cover constructed and arranged to fit over the backing plate thereby providing a water shedding enclosure for electronics.
Martin (US 4194182 A) teaches an automatic operation of electric wall switches. Through the use of electronics and mechanisms contained within the switch body, the switch operates on command of a remote digital controller, or alternatively, from an integral timer. in the former case, digital codes are transmitted on existing electrical wiring in a building to provide remote operation. When an integrated timer is utilized, the timer provides controlled turn "on" or "off" functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834